     Case: 4:20-cv-01185-JCH Doc. #: 3 Filed: 09/02/20 Page: 1 of 2 PageID #: 16


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

RENEE WRIGHT,                                       )
                                                    )
                    Plaintiff,                      )
                                                    )
          v.                                        )            No. 4:20-CV-1185-JCH
                                                    )
SONNY PERDUE,                                       )
                                                    )
                    Defendant.                      )

                                   MEMORANDUM AND ORDER

          This matter is before the Court on its own motion.        Plaintiff has submitted an unsigned

complaint in this action.        Under Federal Rule of Civil Procedure 11, every written pleading or

motion must be signed “by a party personally if the party is unrepresented” and the Court may strike

an unsigned paper “unless the omission is promptly corrected after being called to the . . . party’s

attention.” As a result, the Court will order the Clerk to return the complaint to plaintiff so that

plaintiff may sign it and return it to the Court for filing.   If plaintiff fails to comply with this Order,

plaintiff’s action will be dismissed.

          Additionally, plaintiff has failed to attach a copy of her right-to-sue letter from the Equal

Employment Opportunity Commission (“EEOC”).               To initiate a claim under Title VII, the Age

Discrimination in Employment Act, or the Americans with Disabilities Act, a party must timely file

a charge of discrimination with the EEOC and receive a right-to-sue letter.      See Muth v. Cobro Corp.,

895 F. Supp. 254, 255-56 (E.D. Mo. 1995).          If plaintiff has received an EEOC right-to-sue letter,

she must submit a copy of it so the Court can ascertain the timeliness of her federal employment

claims.        Id. Accordingly, the Court will order plaintiff to supplement the complaint by submitting

a copy of her EEOC right-to-sue letter, if she has received one, within twenty-one (21) days of the

date of this Order.

          Accordingly,
    Case: 4:20-cv-01185-JCH Doc. #: 3 Filed: 09/02/20 Page: 2 of 2 PageID #: 17


       IT IS HEREBY ORDERED that the Clerk shall return plaintiff’s complaint to her.

       IT IS FURTHER ORDERED that plaintiff shall sign the complaint and return it to the Court

within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff shall submit a copy of her EEOC right-to-sue

letter, if she has received one, within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, plaintiff’s

action shall be dismissed without prejudice.

       Dated this    2nd     day of September, 2020

       .

                                                  \s\ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE
